Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Applicant’s Arguments
	Applicant’s arguments filed September 27, 2021 have been fully considered, but they are not deemed to be persuasive.  Specifically, given a physical object, e.g., a human head, it is well-known in the art to create a 3D-print of a physical mold of that object (Zhang, figure 6).  In the cited references (e.g., Zhang, figure 6), a user’s head, which is marked at a location where the wig is needed [e.g., Zhang, figure 3), is digitally scanned and manufactured int a physical head mold a 3D printer (e.g., Zhang, [0047], [0055]-[0059]).  Therefore, the cited references teach the claimed “physical mold used for creating a hairpiece wherein the work surface of the body is formed with an indication, which represents information required for creating the hairpiece” (e.g., Zhang, figures 3 and 6; Baldy, 08:28 – images is used to form the physical mold), in which “the information required for creating the hairpiece comprises hairpiece information specifying requirement for the hairpiece, and the indication comprises a hairpiece indicator that represents the requirement for the hairpiece” (e.g., Zhang, step 22 figure 6; markers on the head of figure 3; Baldy, the marker and the indicator F (“Front”)); furthermore, the cited reference Javelin teaches the physical mold with all details on the object’s surface (e.g., human head with markers).  Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



der 35 U.S.C. 103 as being unpatentable over WANG et al (Hair design based on the hierarchical cluster hair model) in view of BALDY (Making a Tape Mold Template for Hairpieces) and ZHANG (2015/0035945).

As per claim 37, Wang teaches the claimed “physical mold used for creating a hairpiece,” comprising “a body having a work surface corresponding to a surface of a head” (Wang, Figure 1 — V-Hairstudio). It is noted that Wang does not explicitly teach “wherein the work surface of the body is formed with an indication, which represents information required for creating the hairpiece” as claimed. However, Wang’s Hair Arrangement on head (7 Head Model Editing and Manipulation, figure 15 — Head is represented by triangular meshes which can be edited individually) suggests the work surface of the head can be edited to indicate information required for creating the hair piece. Furthermore, in general practice of making a tape mold template for hairpieces, it is well Known that for creating an indication can be formed on the surface of the head (Baldy, 5:40-5:58 — the label “F” to indicate front hairpiece); from Baldy’s crating mold template for hairpiece, the hairpiece can be planned on the scalp (see Zhang, figure 6 — 3D head with markers, [0055]-[0061]).  Furthermore,  the cited references also teach “wherein the information required for creating the hairpiece comprises hairpiece information specifying requirement for the hairpiece, and the indication comprises a hairpiece indicator that represents the requirement for the hairpiece” (Wang, 9 Preview of Hair and Head Models; Baldy, 5:40-5:58 — the label “front”; Zhang, figures 3 and 6, [0060]-[0061)).  Specifically, given a physical object, e.g., a human head, it is well-known in the art to create a 3D-print of a physical mold of that object (Zhang, [0058]-
It would have been obvious to a person of ordinary skill in the art, in view of Baldy and Zhang, to configure Wang’s system by simulating the process of the Baldy’s creating mold template, and/or editing the triangular meshes represented for hairpiece (e.g., Zhang, figures 3, 5) as well known in computer graphic to indicate an information required for creating a hairpiece. The motivation is to plan the hairpiece correctly on the head (Baldy, 5:40-5:58 — the label “F” to indicate front hairpiece; Zhang, [0009)).

Claim 38 adds into claim 37 “wherein the indication is a structural feature” (Baldy, 5:40-5:58 — the label “F” to indicate front hairpiece).



Claim 40 adds into claim 37 “wherein the indication is a color feature” (Wang, 8 Light Property Editing — visual effect such as color on the head model; Zhang, [O060]-[0061]).

Claim 41 adds into claim 37 “wherein the information required for creating the hairpiece comprises orientation information specifying orientation of the 3D model with respect to the head, and the indication comprises an orientation indicator that represents the orientation of the 83D model” (Wang, 9 Preview of Hair and Head Models — rotation; Baldy, 5:40-5:58 — the label “front’)

Claim 42 adds into claim 41 “wherein the orientation indicator comprises a symbol placed in a location, the symbol in combination with the location representing the orientation information” (Baldy, 5:40-5:58 — the label “front”; Zhang, figures 3 and 6, [0060]-[0061] - markers).

Claim 43 adds into claim 42 “wherein the location is within a predetermine distance from an outline of a target area on the 3D model, wherein the target area is an area to be covered by the hairpiece” (Baldy, 5:40-5:58 — the label “front”).



Claim 45 adds into claim 37 “wherein the information required for creating the hairpiece comprises position information specifying position of a target area on the 3D model, wherein the target area is an area to be covered by the hairpiece, and the indication comprises a target area indicator that represents the position of the target area” (Baldy, 5:40-5:58 — the label “front”).

Claim 46 adds into claim 45 “wherein the position information further specifies position of hair part line on the 3D model, and the indication further comprises a part line indicator that represents the position of the hair part line” (Baldy, 5:40-5:58 — the label “front”; Zhang, figure 3).

Claim 47 adds into claim 45 “wherein the target area indicator comprises a curve along an outline of the target area” (Baldy, 5:40-5:58 — the label “front”; Zhang, figures 3 and 6, [O0060]-[0061]).

Claim 48 adds into claim 47 “wherein the curve is in the form of a structural feature” (Baldy, 5:40-5:58 — the label “front”; Zhang, figures 3 and 6, [0060]-[0061]).

Claim 49 adds into claim 45 “wherein the target area indicator comprises a color feature in the target area that is different from the color at least in an ambient area 

Claim 51 adds into claim 37 “wherein the requirement for the hairpiece comprises at least one from the group consisted of hair color, hair length, hair density, hair direction, and hair wave” (Wang, 5 Cluster Axis Curve, Vertex and Group Editing).

Claim 52 adds into claim 37 “wherein the hairpiece indicator comprises character symbol” (Baldy, 5:40-5:58 — the label “front”).

Claim 53 adds into claim 52 “wherein the hairpiece indicator is in the form of a structural feature or a color feature” which is well-known in the computer graphic to indicate region with a structural feature or a color feature (Baldy, 5:40-5:58 — the label “front”; Wang, 5 Cluster Axis Curve, Vertex and Group Editing and 7 Head Model Editing and Manipulation — the color on regions can be changed individually; Zhang, figures 3 and 6, [0060]-[0061)).

Claim 54 adds into claim 37 “wherein the information required for creating the hairpiece comprises section information specifying hair sections, and the indication comprises a section indicator that represents the hair sections” (Wang, 5 Cluster Axis Curve, Vertex and Group Editing; Ward, page 2, column 1, C. Global Hair Shape Generation).

Claim 55 adds into claim 54 “wherein the section indicator comprises curves indicating boundaries of the hair sections” (Wang, 5 Cluster Axis Curve, Vertex and Group Editing; Zhang, figures 3 and 6, [0060]-[0061]).

Claim 56 adds into claim 55 “wherein the curves are in the form of a structural feature” (Wang, 5 Cluster Axis Curve, Vertex and Group Editing).

Claim 57 adds into claim 55 “wherein the section indicator further comprises symbols in respective hair sections” (Wang, 5 Cluster Axis Curve, Vertex and Group Editing; Zhang, figures 3 and 6, [0060]-[0061]).

 	Claim 58 adds into claim 57 “wherein the section indicator comprises color feature in at least one of the hair sections” (Wang, 5 Cluster Axis Curve, Vertex and Group Editing and 7 Head Model Editing and Manipulation — the color on regions can be changed individually; Zhang, figures 3 and 6, [0060]-[0061] — 3D object editing).

	The Javelin teaches the 3D printed physical mold containing all texture, color, details of the object captured by the scanner.
	The Awesomer reference teaches the custom 3D printed figure produced from the front and side 2D images.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PHU K NGUYEN/Primary Examiner, Art Unit 2616